Citation Nr: 1146179	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  06-29 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to June 1992.  He also had unverified service with the Alabama National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.  


FINDING OF FACT

The Veteran suffered a right knee strain during ACDUTRA service and continues to experience the chronic residuals related to that injury.  

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a right knee disorder was incurred during active military service.  38 U.S.C.A. §§ 101(24)(B), 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


Service Connection 

The Veteran contends that service connection for a right knee disorder is warranted based on service incurrence.  He maintains that during service, he twisted his right knee.  He also contends that he reinjured the knee while on annual training while serving in the Alabama Army National Guard.  He states that this injury still affects him to this date. 

Pursuant to 38 U.S.C.A. § 101(24), "active military, naval, or air service" includes "active duty, any period of active duty for training [ADT or ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training [IDT  or INACDUTRA] during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24)  (West 2002).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or for injury incurred during inactive duty training. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111 , 1137, 1153 (West 2002). 

Even if a person has had a period of active duty, that service alone does not make the claimant a "Veteran" for the purpose of the application to any period of service which is ACDUTRA or INACDUTRA the presumption of soundness upon service entrance, the presumption of aggravation (of a pre-existing disorder) or the presumption of service incurrence of chronic diseases which are generally applicable to veterans who had active duty.  See generally Smith v. Shinseki, 24 Vet.App. 40 (2010); (citing Acciola v. Peake, 22 Vet. App. 320 (2008) and Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991) (in which the claimants had only ACDUTRA and no active service, as standing for the proposition that without previously established veteran status, the presumptions of service connection and sound condition are inapplicable).  

Further, in Smith v. Shinseki, the Court found that "in light of the absence of evidence of an examination made contemporaneous with [entry into a period of ACDUTRA] the presumption of sound condition could not apply.  Indeed, in cases where a claim is based on a period of active duty for training, the Court held that the presumption of aggravation under [38 U.S.C.A. ]§ 1153 is not applicable.  Put another way, "the presumption [sic] of aggravation is not applied to persons whose claims are based on a period of active duty for training."  Id.  

Thus, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See 38 U.S.C. §§ 101(2), (22), (24) ;38 U.S.C. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the active duty for training alone.  See Acciola, 22 Vet. App. at 324.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67   (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service treatment records show that in February 1993, the Veteran underwent examination for enlistment in the National Guard.  Clinical evaluation of the lower extremities proved normal.  He was found qualified for the Army National Guard.  

During Annual Training (AT), the Veteran was taken to the hospital by ambulance in July 1994, complaining of knee pain.  He reported that during physical training, his " knee went out."  He complained of pain along the inferior medial aspect of the right patella.  There was increased pain on range of motion and palpation.  There was also increased pain on weight-bearing.  There was no significant swelling.  There was minimal medial laxity.  The examiner related that the right knee was stable without demonstrated instability.  There was no effusion.  He was sent to quarters for 24 hours and his right knee was wrapped with an Ace bandage.  

The next day, the Veteran's right knee was rechecked and was found to be somewhat better.  He still had pain along the medial joint line.  There was no definite effusion.  Range of motion was described as good.  There was no instability.  He was continued on a prescription for Ibuprofen and he was returned to light duty.  A Statement of Medical Training and Duty Status related that the injury to his right knee occurred during Annual Training and occurred in the line of duty.  

The Veteran's Annual Medical Certificates, dated in January 1995, January 1996, and January 1997, all certified the Veteran to be fully fit.  

After service, VA and private outpatient treatment records show that the Veteran was seen and treated for right knee pain in 2010.  Specifically, in April 2010, the Veteran was seen for ongoing pain in both knees.  He related that he previously only had problems with his right knee, but he now had problems with both knees.  He did not have a history of gout.  He had problems with his right knee giving out.  Because of his kidney disease, he was unable to take nonsteroidal anti-inflammatory drugs (NSAIDs).  X-ray findings of the knees showed mild tricompartmental narrowing of the knee joint, bilaterally.  There were no fractures seen.  On the right knee, there was a mild to moderate size joint effusion seen.  No joint effusion was seen on the left side.  The soft tissues appeared intact.  The x-ray impression was mild arthritic change.  There was no acute osseous abnormality involving either knee.  The diagnostic impression was bilateral knee pain with ligamentous laxity of the right knee.  He was prescribed Lortab for pain and an orthopedic consultation was made.  

In April 2010, the Veteran submitted a statement indicating, in pertinent part, that he has had problems with his knees since he twisted them in service.  He related difficulty walking and indicated that he had constant pain and found himself rubbing the knees constantly.  

The Veteran underwent a VA examination of the right knee in October 2010.  The examiner indicated that the claims file and medical records were reviewed and that the claims file showed that he had right knee strain in service.  The Veteran stated that he had sharp shooting pain in the right knee and stated that he had arthritis.  He related daily pain and stated that he had been seen several times in the Emergency Room at the Montgomery VA Medical Center (VAMC) for pain and swelling of the right knee.  He also related stiffness and giving out.  He denied flare-ups of the right knee.  He related that he was unemployed but had no functional impairment.  There was no history of hospitalization of the right knee or trauma to the joints.  He had pain, stiffness, decreased speed of the joint motion, and he related that the condition of his right knee affected the motion of the knee joint.  He was able to stand more than one, but less than three, hours.  He was able to walk one to three miles.  Physical examination of the right knee revealed his gait was normal.  There was tenderness of the right knee.  He had no bumps consistent with Osgood-Schlatter's disease.  There were clicks of the right knee joint heard.  There was objective evidence of pain with active motion of the right knee.  Range of motion of the right knee was 0 to 130 degrees.  There was no objective evidence of pain with repetitive motion of the knee joint.  There was no joint ankylosis.  


The impression was mild degenerative arthritic change with right joint effusion.  The examiner opined that it was at least as likely as not that the Veteran's current right knee was caused by or the result of his right knee strain in service.  The rationale for this opinion was that it was noted that the Veteran had right knee strain in 1994 and there were records of treatment for the same.  

The Veteran underwent another VA examination in March 2011.  It was noted that clarification of the of the Veteran's October 2010 VA examination was needed and the examiner who performed that examination was unavailable for completion of an opinion.  The Veteran reported an injury of the right knee while on active duty in 1989.  He reported that he was placed on physical therapy and was seen through a hospital or medical clinic.  He was placed on crutches and given an Ace wrap.  He reported that he was seen intermittently throughout  the National Guard.  He denied any specific orthopedic evaluation of his right knee.  He reported right knee pain of 8/10 constant, and associated weakness.  He reported that at times, his right knee was unstable and buckled.  He reported decreased range of motion, swelling, and tenderness of the right knee.  He denied any deformity or locking.  He reported a history of effusion.  He denied heat, drainage, or redness.  He reported flares of pain where the pain would increase to 10/10.  This occurred approximately twice a week.  Precipitating factors included standing or sitting for extended periods of time.  His knee was better with stretching and the use of Tramadol.  He reported additional limitation of motion/functional impairment of 10 to 25 degrees with a flare.  He did not use a brace or cane.  He denied hospitalizations or surgery related to the right knee.  He had a history of degenerative joint disease.  He denied ankylosis or bone tumor.  Functionally, he related problems with extended walking or extended sitting and had to stand or change positions and stretch.  He could only stand for 5 to 10 minutes.  He was unable to specify how long he could walk.  He was no longer able to play sports.  He had problems with bending and stooping.  

Physical examination of the knees showed mild swelling, bilaterally.  Range of motion was 0 to 110 degrees, bilaterally, with pain at extension of 0 degrees.  There was tenderness of the patellar, bilaterally.  There was no crepitus elicited on examination.  There was no warmth, redness, or instability.  The Veteran had increased pain, but no additional decrease in range of motion with repetitive testing x 3 of the right knee.  He had mild to moderate fatigue, weakness, and lack of endurance with repetitive testing  x 3 of the right knee.  He had mild incoordination noted with repetitive testing x 3 of the right knee.  No lower extremity edema was noted on examination.  The pertinent assessment was right knee degenerative joint disease.  An opinion was not rendered as the Veteran's claims file was not available for the examination and was needed for review.  

In May 2011, the VA examiner that examined the Veteran in March 2011 provided an opinion with regard to the Veteran's right knee based on the examination performed in March 2011.  The examiner stated that it was less likely as not that the Veteran's right knee condition was caused by or the result of his previous military service.  According to the examiner, the Veteran was evaluated for a right knee strain, however, there was no evidence of chronic right knee problems during military service.  The examiner stated that he was unable to create a nexus between the Veteran's current right knee condition and his prior military service.   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990).  In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498   (1995). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007)).  

Lay testimony is also competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307   (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

It is important to note that the Veteran's service treatment for his period of active duty from 1987 to 1992 are not associated with the claims folder and are unavailable for review.  However, there is a February 1993 Report of Medical Examination performed in connection with the Veteran's enlistment into the Army National Guard.  That examination showed that his lower extremities were normal.   

The medical evidence of record shows that the Veteran did sustain a right knee strain while on annual training in 1994.  Although there is no medical evidence of a separation examination from the Alabama Army National Guard, the Veteran indicates that he had right knee problems on active duty and while in the National Guard.  

The Veteran is competent to state that he had a right knee disorder in service and that he continues to experience the residuals to date.  The Board also finds the Veteran's statements to be credible, as there is internal consistency, with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498   (1995).  In this regard, he consistently provided a history of in-service onset of his right knee injury, which is also documented by the service treatment records.  He also reports a history of intermittent treatment during the National Guard during his March 2011 VA examination, which is shown after his injury, also in July 1994.  

The Board has considered the opinion of the VA examiner who examined the Veteran in October 2010.  There, after a review of the claims file and an examination of the Veteran's right knee, the examiner's opinion was that the Veteran's current right knee disorder was at least as likely as not caused by or the result of right knee strain in service.  The examiner stated that her rationale for this opinion was the service treatment records noting a right knee strain in 1994 and records related to treatment of the right knee strain.  

Consideration has also been given to the opinion of the VA examiner who examined the Veteran in March 2011 and provided an addendum to that opinion in May 2011.  This examiner, in contrast, indicated that although the Veteran was evaluated for right knee strain, there was no evidence of chronic right knee problems during military service.  He was therefore, unable to create a nexus between his current right knee condition and his previous military service.  

When considering the positive opinion from VA in October 2010 which attributes the Veteran's right knee disorder to service, along with the Veteran's own lay statements that assert the same, and the negative May 2011 VA addendum to the March 2011 VA examination which indicated that the lack of chronic knee problems during service prevented him from establishing a nexus between the Veteran's current right knee condition and his military service, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right knee disorder is etiologically related to his military service.  Although the diagnosis of chronicity may legitimately be questioned (as indicated by the negative May 2011 VA addendum), in light of the inservice diagnosis of right knee muscle strain, the October 2010 examiner's statement indicating right knee strain and records of treatment for the disorder, and the Veteran's lay statement that his right knee pain symptoms continue to date, a showing of chronicity after discharge has been supported.  See 38 C.F.R. § 3.303(b).  Since the Veteran's service treatment records do show he sustained an injury to his right knee during ADT and that he received treatment for the same, and the Veteran states that he has right knee residuals since service, upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for a right knee disorder.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for right knee disorder is warranted.  



ORDER

Service connection for a right knee strain is granted.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


